Person, J.
(after stating the facts). It seems that Edwin P. Barras, the father, wrote various letters regarding the land in question, after he had signed and acknowledged the deed to his daughter, the defendant, and after its alleged delivery. In these letters he spoke of the land as his own, and gave directions as to its management. • It is unnecessary to determine in this case whether these letters would, or would not, have been competent evidence if they had been written without defendant’s knowledge. It was fairly shown that she did have a general knowledge of her father’s correspondence about the land, and the letters were, in *591fact, finally received and read to the jury. And we cannot say, from the record, that the court’s delay in admitting them was prejudicial to plaintiff’s case.
Nor was there anything improper in permitting Mrs. Barras to give in evidence the statements made by her husband, the grantor, when he delivered the deed to her for the daughtei. 3 Comp. Laws, § 10213 (3 Comp. Laws 1915, § 12555, 5 How. Stat. [2d Ed.] § 12857), applies only to confidential communications between husband and wife during the marriage. Hagerman v. Wigent, 108 Mich. 192 (65 N. W. 756); Jenkinson v. Brooks, 119 Mich. 108 (77 N. W. 640); Ward v. Oliver, 129 Mich. 300 (88 N. W. 631); Thayer v. Thayer, 188 Mich. 261 (154 N. W. 32). This was not a confidential communication within the meaning of the statute. Mrs. Barras was not only expected to deliver the deed to the defendant, but she was particularly directed by her husband to write the defendant about it. The fact that she was not to mention the transfer to certain particular individuals, the sons, did not make the communication confidential.
But the instruction of the court was incorrect when he told the jury that the burden was upon plaintiff to show by a preponderance of evidence, that the deed from the father to defendant had not been delivered. It is true that the possession and production of a deed by the grantee, unexplained, does give rise to a presumption that it was duly delivered. Dawson v. Hall, 2 Mich. 390; Blanchard v. Tyler, 12 Mich. 339 (86 Am. Dec. 57); Wilbur v. Grover, 140 Mich. 187 (103 N. W. 503). And the record of a deed properly executed and acknowledged, may be read in evidence without further proof of delivery. 3 Comp. Laws, § 8990 (3 Comp. Laws 1915, § 12508, 4 How. Stat. [2d Ed.] § 10852); Webb v. Holt, 113 Mich. 338 (71 N. W. 637). And this is true whether the deed was recorded before or after the grantor’s death. But the presumption *592of delivery arising from the possession of a deed, or from the fact that it has been recorded, is not conclusive, and merely stands in the place of evidence. And, while the weight of evidence may be with the presumption until adverse proof of equal or greater weight has been received, yet weight of evidence and burden of proof must not be confounded. The burden of proving delivery by a preponderance of evidence, like proving any other act necessary to the effectiveness of a deed, is ordinarily upon the party relying upon the deed, and was upon the defendant in this case throughout the trial. Manistee Nat. Bank v. Seymour, 64 Mich. 59 (31 N. W. 140); Brown v. King, 5 Metc. (Mass.) 181; Boyd v. Slayback, 63 Cal. 494.
But, while it is usually important that the jury should be correctly informed as to the burden of proof, yet the mistake in that respect in this case will not authorize a reversal of the judgment. It is provided by Act No. 89, Pub. Acts 1915 (3 Comp. Laws 1915, § 14565), and also by section 28 of chapter 50 of the judicature act (Act No. 314, Pub. Acts 1915 [3 Comp. Laws 1915, § 13763]), that no judgment or verdict shall be set aside or reversed, on the ground of misdirection of the jury, unless, in the opinion of the court, after an examination of the entire cause, it shall affirmatively appear that the error complained of has resulted in a miscarriage' of justice. It is conceded in this case that the deed through which defendant claims is in the father’s handwriting, and that it was duly signed and acknowledged by himself and his wife. This shows that he had in mind a conveyance of the land to defendant. If the deed was delivered at the time and in the manner testified to by defendant and by Mrs. Barras, it was an absolute, irrevocable delivery. In that case all of the testimony about the father’s subsequent dealings with the land and his expressions of ownership were immaterial. *593When, the grantor makes a manual delivery of a deed to the grantee without qualification, the law assumes that a present conveyance is intended, and will not permit proof of a concealed intent to the contrary. Dawson v. Hall, supra; Dyer v. Skadan, 128 Mich. 348 (87 N. W. 277, 92 Am. St. Rep. 461); Tabor v. Tabor, 136 Mich. 255 (99 N. W. 4); Wilbur v. Grover, supra; Wipfler v. Wipfler, 153 Mich. 18 (116 N. W. 544, 16 L. R. A. [N. S.] 941); Luscombe v. Peterson, 173 Mich. 165 (138 N. W. 1057). The ultimate question is as to the credibility of the testimony referred to, and it was not directly disputed by any witness. There is no conflict of witnesses on that point to be adjusted. And the subsequent conduct and language of the father, as explained, hardly raises an issue as to the delivery testified to. The defendant was a young woman, living with her father and mother, and unacquainted with business. It was not at all strange that he should have continued to look after the land as he had done theretofore. The fact that he executed an option of the land in his own name is reasonably accounted for. It is true that in négotiating about the land he spoke of it as “my land,” but at the same time he spoke of lands belonging to his wife in the same way. There is hardly ground for a fair inference in opposition to the testimony of delivery given by defendant and Mrs. Barras, and a verdict in favor of plaintiff must have been set aside as against the great weight of the testimony. Such being the case, this court cannot affirmatively say that there was a miscarriage of justice.
The judgment is affirmed.
Stone, C. J., and Kuhn, Osteandee, Bied, Mooee, Steeee, and Beooke, JJ., concurred.